Citation Nr: 1009519	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  98-12 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by abdominal pain.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a disorder 
variously diagnosed as myofascial pain syndrome or 
fibromyalgia.

4.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1970 to 
October 1970, at which time he was administratively 
discharged for unsuitability.

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from rating decisions that were 
issued by the Regional Office (RO) in St. Petersburg, 
Florida.  However, the case was later transferred to the RO 
in North Little Rock, Arkansas.  

The majority of the claims that were originally appealed by 
the Veteran were finally adjudicated in prior Board 
decisions.  At the time of the most recent Board remand in 
December 2008, the only issues remaining were the Veteran's 
claimed entitlements to service connection for a low back 
disorder; narcolepsy; a disorder characterized by abdominal 
pain; sleep apnea; a thoracic spine disorder including 
scoliosis; and myofascial pain syndrome (also diagnosed as 
fibromyalgia).  In written correspondence dated in October 
2009, the Veteran, through his representative, withdrew his 
claims for service connection for narcolepsy and for a 
thoracic spine disability/scoliosis.  Thus, those issues are 
no longer before the Board.  See 28 C.F.R. § 20.204.

The original Board decision which decided and remanded some 
of these matters was the subject of a Joint Motion to Remand 
by the United States Court of Appeals for Veterans Claims 
(Court) in October 2001.  The recent Board remand was for to 
provide due process secondary to a change in representation.  
The remaining matters on appeal are those listed on the title 
page.


FINDINGS OF FACT

1. The evidence does not show that the Veteran currently has 
a disorder manifested by abdominal pain that was present in 
service or that was caused by a disease or injury in service.

2.  Sleep apnea was not shown to have been present in service 
nor to have been caused by a disease or injury in service.

3. Myofascial pain syndrome and/or fibromyalgia were neither 
shown to have been present in service nor to have been caused 
by a disease or injury in service.

4.  The Veteran's current degenerative disk disease (DDD) 
and/or degenerative joint disease (DJD) of the lumbar spine 
were not shown to have been present in service or within a 
year thereafter, nor were they shown to have been caused by a 
disease or injury in service.  


CONCLUSIONS OF LAW

1.  To the extent that the Veteran currently has a disorder 
that is characterized by abdominal pain, this disorder was 
not incurred in, or caused by, his service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

2.  Sleep apnea was not incurred in, or caused by, the 
Veteran's service. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

3.  Myofascial pain syndrome and/or fibromyalgia were not 
incurred in, or caused by, the Veteran's service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

5.  The Veteran's currently diagnosed low back disorder was 
not incurred in, or caused by, the Veteran's service, nor may 
arthritis be presumed to have occurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA), which 
was passed during the pendency of this claim, describes VA's 
duties to notify and assist claimants with substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate his or her claim.  38 
U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Board notes that 38 C.F.R. § 3.159 was 
revised in part, effective May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications pending on, or filed 
after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
1320.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum 
nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
Court held that VCAA notice requirements are applicable to 
all five elements of a service connection claim.  Thus, the 
Veteran must be notified that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection for a claimed disability is awarded.  Id 
at 486.  

In this case, the Veteran was informed of the information and 
evidence that was necessary in order to support his claim on 
several occasions.  Initially, he was sent a letter in 
December 2000 that explained what the evidence needed to show 
in order to establish service connection for a claimed 
disability.  The letter also informed the Veteran that VA 
would obtain copies of his VA treatment records and his 
service treatment records and provided a description of other 
types of evidence that the Veteran could submit in support of 
his claim.  In September 2005 the Veteran was sent another 
VCAA letter that explained what the evidence needed to show 
in order to support a service connection claim and explained 
the respective duties of VA and the Veteran to obtain 
evidence in support of his claim.  A further VCAA letter was 
sent to the Veteran in October 2006 that provided information 
about the general manner whereby VA assigns disability 
ratings and effective dates for service connected 
disabilities.  The Veteran's claims herein were thereafter 
readjudicated, including in a February 2008 supplemental 
statement of the case (SSOC).  Thus, any pre-decisional 
notice errors were cured.

In addition to its duties to provide certain notices to 
claimants, VA also must make reasonable efforts to assist 
them in obtaining the evidence that is necessary to 
substantiate their claims, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
connection with the current appeal, VA has of record evidence 
including VA treatment records, service treatment records, 
private treatment records, records obtained from the Social 
Security Administration (SSA), written statements that were 
submitted by the Veteran, and lay statements.  VA 
examinations were provided in connection with the Veteran's 
claims herein.  There is no indication that the record 
requires further development in order to fairly adjudicate 
the Veteran's claim.

For the reason set forth above, the Board finds that VA 
satisfied its duties pursuant to the VCAA.

Additionally, the Board notes that the Board remanded this 
case in December 2008 solely to enable to Veteran's new 
representative to submit argument on his behalf.  This was 
accomplished and the Veteran's current representative 
submitted a written presentation dated October 2009 which is 
included in the claims file.  Therefore, the instructions set 
forth in the previous remand were complied with.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  See also Dyment v. 
West 13 Vet. App. 141, aff'd sub nom Dyment v. Principi, 287 
F.3d 1377, 147 (2002) (remand not required under Stegall 
where Board's remand instructions were substantially complied 
with). 

II.  Service connection

The Veteran claims that he has a disability characterized by 
abdominal discomfort; sleep apnea; myofascial pain syndrome 
(also diagnosed as fibromyalgia); and a low back disability, 
all of which were caused by, or onset during, his military 
service.
  
Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection for some chronic diseases, including 
arthritis, may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge if all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

	A. Facts

        (i)Medical Evidence

			(a)  Service treatment records.  

The Veteran's service treatment records do not show any 
treatment for DDD or DJD of the lumbar spine; chronic 
abdominal pain; sleep apnea or chronic sleep difficulties; or 
myofascial pain syndrome or fibromyalgia, nor do they show 
any treatment for injuries to the Veteran's low back or 
abdomen.  

Rather, the Veteran's service treatment records indicate that 
on one occasion in February 1970, approximately one and a 
half weeks after entering the service, the Veteran complained 
of low back pain that had existed for several months prior to 
his joining the military.  The Veteran's back was not tender 
upon examination and he could easily touch his toes.  Then, 
in August 1970, the Veteran complained of having experienced 
back pain for 3 weeks after heavy lifting and the impression 
was back strain.  There was no further treatment during 
service for the Veteran's back.  The Veteran indicated that 
he had back pain on the "Report of Medical History" that he 
completed in conjunction with his separation examination in 
September 1970, but there were no abnormalities of the back 
found upon examination or upon x-ray.  No back disorder was 
diagnosed and the Veteran's spine and musculoskeletal system 
were assessed as normal.

The Veteran's service treatment records likewise reflect two 
complaints of abdominal pain in March 1970.  At that time, 
the Veteran reported that he had experienced this pain 
intermittently for "several years".  Upon examination there 
was some tenderness to deep palpation in the right lower 
quadrant but his bowel sounds were normal.  The Veteran was 
diagnosed with a muscle spasm.  There was no further 
treatment for abdominal complaints during the Veteran's 
service.

There was one complaint of sleepiness during service that was 
made by the Veteran in August 1970, the day after the Veteran 
was prescribed cold medication.  The health care practitioner 
diagnosed a medication side effect and changed the Veteran's 
cold medication.  There was no further treatment for sleep 
difficulties.  

The Veteran's separation examination dated in September 1970 
noted no abnormalities other than psychiatric problems, then 
diagnosed as an emotionally unstable personality.
  
		(b)  Post-service treatment records

A December 1987 myelogram and computerized tomography (CT) 
scan report that was performed after the Veteran sustained a 
work related back injury showed a largely central herniation 
of the nucleus polpuous impinging upon the left nerve root.  

In November 1990, the Veteran's back was reevaluated in 
connection with the above work related injury.  At that time, 
the Veteran reported experiencing pain in his low back and 
right upper back that began gradually after the work related 
accident that occurred in 1987.  The Veteran denied having 
any prior symptoms or prior injuries to his back.  At that 
time, the Veteran was diagnosed with chronic back pain and 
probable myofascial pain syndrome with associated 
degenerative joint disease (DJD).  

Notably, various other private treatment records also 
indicate that the Veteran at times reported that his back 
pain onset after this work related accident, after which time 
he was diagnosed with spinal stenosis of L4-L5 and valve 
formed disc herniation of the nucleus pulposis.  

In December 1990, the Veteran's private physician wrote a 
letter in which he opined that the Veteran was permanently 
disabled due to his back disability.  However, he did not 
express any opinion as the etiology of that disability.

In July 1993, a private doctor indicated that the Veteran was 
diagnosed with chronic fatigue syndrome (CFS) and myofascial 
pain syndrome.  This physician noted that the Veteran 
reported injuring his back in a work related accident in 1987 
or 1988 and that he then sustained a compression injury to 
his spine.  The Veteran reported to this doctor that he felt 
chronically tired since he was in the Army.  He reported that 
he contracted meningitis in the early 1970s and never 
recovered his health.  He was diagnosed with CFS and 
myofascial pain syndrome with a notation to rule out 
narcolepsy.  

In March 1995 the Veteran was diagnosed with mild obstructive 
sleep apnea (OSA) by a private physician.  

A May 1999 private treatment note indicates that the Veteran 
was "determined to prove" that his generalized malaise, 
body aches, and lower back and hip pain were related to his 
military service; this treatment record indicates that the 
Veteran was informed by his physician that this would be 
"extremely difficult to prove."  

In July 1999 the Veteran sought treatment for "diffuse 
chronic pain" which the Veteran told the doctor he believed 
was related to his military service.  The physician noted 
that the exact mechanism of the Veteran's pain was unknown 
and, while it had several characteristics of fibromyalgia, 
did not fit the classic fibromyalgia type syndrome. 

In August 2000, a CT scan of the Veteran's spine was 
performed which showed no evidence of lumbar spine fracture 
and no disk herniation.  There was mild spinal stenosis at 
L4-L5 secondary to a lagamentum favum hypertrophy and mild 
facet joint osteoarthritic changes.  

In September 2000 the Veteran sought treatment for a right 
inguinal hernia which he reported had been diagnosed while he 
was in the military.  Upon examination, he was found to have 
a hernia and underwent a right hernia repair with mesh.  

In October 2000 the Veteran submitted a letter from a nurse 
who indicated that the Veteran had fibromyalgia that was more 
likely than not related his service.  The nurse did not 
provide a rationale for her conclusion.  In 2002, the Veteran 
submitted another letter from this nurse, who opined that it 
"seem[ed] highly probable" that the Veteran injured his 
back during his military service.  Her rationale was that the 
Veteran complained of intermittent pain since that time.

The Veteran first sought VA medical treatment in June 2001.  
While his treatment records show continued complaints of low 
back pain, fatigue, and general malaise, they do not suggest 
any etiology for these symptoms.  However, a September 2001 
treatment record indicates that the Veteran did not have 
severe disease in his back and the physician believed that 
the Veteran's pain included some somatization.  VA treatment 
records also show that the Veteran developed polyps in his 
colon that were surgically removed by a private physician. 

Private treatment records from 2006 indicate the Veteran's 
then current diagnoses included spinal stenosis at L4-L5 with 
a herniation at L4-L5, DDD, OSA, and fibromyalgia.  

The Veteran submitted a letter from a private physician that 
was dated in October 2009.  The physician opined that it was 
"plausible" that the Veteran's low back disorder onset 
during his service because there was treatment for low back 
pain shown during the Veteran's service.

SSA Records indicate that the Veteran was granted disability 
benefits for a herniated disc and a personality disorder.  
The administrative decision reflects that the Veteran dated 
his back problems to the mid-1980s at that time.  

		(c)  VA examinations

The Veteran was first examined by VA in connection with his 
back complaints in May 1991.  At that time, the Veteran 
reported that he was kicked in the back by a drill sergeant 
during basic training and had back pain since that time. 
In 1987, he felt his back "pop" while lifting an object and 
thereafter experienced additional pain.  He was seen by a 
neurosurgeon who diagnosed a central herniation of the 
nucleus polpuous at L4-L5.  

X-rays of the lumbosacral spine showed early degenerative 
changes with small osteophytes arising from the anterior-
superior aspect of the L4 and L5 vertebrae.  The examiner did 
not express an opinion concerning the etiology of the 
Veteran's back disability.  

The Veteran was reexamined in connection with his present 
claims in November and December 2006.

The Veteran was examined by VA with respect to his claimed 
abdominal pain, sleep apnea, and myofascial pain 
syndrome/fibromyalgia in November 2006.

With respect to his abdominal pain, the Veteran reported that 
ever since an incident of lifting a heavy object in service 
he experienced intermittent abdominal pain in his right lower 
quadrant.  This continued until he had a right inguinal 
hernia repair operation.  Since that time, the Veteran 
reported that he continued to experience phantom pains with 
no trigger on a weekly basis.  Upon examination, the Veteran 
no longer had a hernia.  There was mild tenderness to 
palpation in the Veteran's right lower quadrant but an 
abdominal examination was otherwise negative.  

The examiner opined that there was no evidence  that the 
Veteran currently had a right inguinal hernia.  Moreover, the 
examiner opined that the Veteran's hernia was unrelated to 
the muscle spasm noted in the Veteran's service treatment 
records.  There was no clinical finding of a hernia during 
the Veteran's service or at his separation examination.  The 
Veteran did not have any other abdominal symptoms although he 
engaged in physical labor after discharge.  He did not have 
hernia repair surgery until 30 years after his service.  

With respect to the Veteran's sleep apnea, the Veteran 
reported that this problem onset in 1970.  The Veteran had 
normal cranial nerve and respiratory exams.  However, the 
examiner noted that mild obstructive sleep apnea was 
documented in a 1995 sleep study.  

The examiner found no evidence that the Veteran's sleep apnea 
was related to his military service.  Rather, the one 
complaint of somnolence that was documented in the Veteran's 
service treatment records pertained to an isolated instance 
of a medication side effect.  Mild obstructive sleep apnea 
was not diagnosed until 25 years after the Veteran's service.  

With respect to the Veteran's myofascial pain syndrome, the 
Veteran reported this onset in 1970 as a jabbing pain in both 
hips, muscle tightness, and feeling like he had the flu all 
the time.  He reported that these symptoms continue to the 
present time.  There were tender points on examination and 
the examiner diagnosed fibromyalgia.  

The examiner opined that the Veteran's fibromyalgia was 
unrelated to his service.  There was no indication of 
fibromyalgia or myofascial pain symptoms on the Veteran's 
separation "Report of Medical History" or separation 
examination.  The Veteran was not diagnosed with chronic 
myofascial pain syndrome until 1995, many years after his 
service.  Moreover, at that time records did not show any 
indications of rheumatic disease or fibromyalgia.

In contrast, the Veteran was also examined by a psychiatrist 
in November 2006 in connection with a claim for service 
connection for depression that is no longer on appeal having 
previously been granted by the RO/AMC.  The psychiatrist 
indicated that the Veteran reported that his health got much 
worse when he entered onto active duty.  He reported that he 
was discharged due to his physical problems.  The 
psychiatrist opined that most of the Veteran's current 
physical problems, including his back pain, were "documented 
to have begun while he was on active duty" and that the 
Veteran's psychiatric disorder was related to these problems.    

The Veteran was examined by VA specifically with respect to 
his back in December 2006.  At that time, the only 
abnormality diagnosed was DDD of the lumbar and thoracic 
spine.  The Veteran was noted to have a very mild scoliosis 
which the examiner attributed to a normal variation in 
skeletal development.  The examiner, an orthopedic surgeon, 
determined that the Veteran's DDD was at least as likely as 
not due to age related changes and the Veteran having worked 
as a truck driver for many years after service.  He opined 
that the Veteran's DDD was unrelated to the sprains and 
strains described in the Veteran's service records.  The 
examiner explicitly stated that he did not agree with the 
conclusions of the nurse who opined that the Veteran's 
current back problems were related to his military service.  
The examiner noted that if the Veteran had a ruptured disk or 
serious back injury during basic training this would have led 
to much more advanced radiological findings than what was 
seen on the current magnetic resonance imagining (MRI) scan.  
Rather, the MRI showed degenerative changes that "would be 
found in the majority of the population at [the Veteran's] 
age and would be attributed to age related changes at least 
as likely as not."


        ii)  Lay Evidence

			(a)  Veteran's written statements

The Veteran first filed for service connection for a back 
disability in 1970 alleging that he had a preexisting back 
problem that was aggravated by his service.  Since then, he 
has sought to reopen his claim for service connection for a 
back disability several times, and this claim was reopened 
during the course of this appeal.

In a statement dated in March 1991 the Veteran indicated that 
he first sought treatment for his back during his service but 
was told that nothing was wrong.  After an on the job injury 
in 1987 he sought medical treatment.  The Veteran alleged 
that he was then told that he had a herniated disk at the L4-
L5 level that was of longstanding duration.  

In a May 1991 written statement the Veteran claimed that he 
was physically assaulted by a drill instructor during boot 
camp.  He went to an Army doctor who he claimed 
"misdiagnosed" him.  He experienced back pains since 
service which "suddenly got worse" in 1987 resulting in an 
inability to work.  

In a June 1992 written statement the Veteran claimed that he 
had a disability of the spine that preexisted his service 
that was aggravated by physical abuse during boot camp.  He 
claimed that he also got spinal meningitis while he was in 
the military and was hospitalized for this, although this was 
not shown in his service treatment records, and that this 
disease further damaged his spine.  The Veteran claimed that 
he was discharged from the military due to his physical 
problems although he was given a general (under honorable 
conditions) discharge on the grounds of unsuitability after 
being diagnosed with an emotionally unstable personality.  He 
claimed that while he reinjured his low back in 1987 this 
only aggravated the preexisting back injury that was incurred 
during his service.  

In a January 1997 written statement the Veteran again 
complained that he was repeatedly physically assaulted by a 
drill sergeant. 

In a February 2000 written statement the Veteran opined that 
he was exposed to "waste and chemicals" in service, that he 
was exposed to pathogens while stationed in Germany, and that 
his current health problems are related to an episode of 
bronchitis that he had during his service.  

In a May 2002 written statement the Veteran denied that he 
had any back problems prior to his service and alleged that 
his back problems would not have been visible on an x-ray 
such as the one that was done in connection with his 
separation examination.  

The Veteran submitted various other statements in which he 
set forth, or reiterated, his beliefs that he was physically 
and mentally abused while in the Army; that he was wrongfully 
given a general, rather than an honorable, discharge; that 
the Army should have taken better care of him because he was 
a minor when he joined the military; that he believes that he 
should have received a Purple Heart Medal; that he was in 
hand to hand combat with German enemy forces; and that he is 
unable to work because of his various disabilities.

		(b)  Other lay statements

The Veteran submitted a letter from his mother dated in 
September 1999.  She wrote that her son was healthy prior to 
joining the military but was sickly thereafter and that she 
believed that her son's current medical problems were caused 
by his military service.  He also submitted a letter from 
another relative dated in November 1999.  This relative 
indicated that the Veteran had intermittent back pain and 
flu-like symptoms since 1970 and he believed that these 
symptoms onset during the Veteran's service.  

The Veteran also submitted an undated letter from an 
acquaintance who indicated that she knew the Veteran for 40 
years and that, over that time, his health gradually 
declined.  A July 1999 letter from a different acquaintance 
indicated that the Veteran's health declined since 1972.  A 
September 1999 letter from another acquaintance noted that 
the Veteran told her that his back problems started while he 
was in the military.  Another acquaintance wrote that she 
knew the Veteran since the mid-1980s and that the Veteran had 
complained of back pain since that time.  Finally, he 
submitted a letter from a retired registered nurse who opined 
that the Veteran was exposed to herbicides during his service 
and that this exposure caused him to develop medical 
difficulties.  A further acquaintance wrote a letter dated in 
March 2002 in which he noted that he knew the Veteran for 31 
years and observed that the Veteran had back discomfort.  The 
acquaintance indicated his belief that this was related to 
the incident of treatment for back pain that is shown in the 
Veteran's service treatment records.  

	B  Analysis

		i)  Abdominal pain

The evidence does not show that the Veteran currently has a 
disability manifested by abdominal pain that is related to 
his military service.  

The Veteran's service treatment records show two isolated 
complaints of abdominal pain, which the Veteran initially 
claimed onset prior to his service but later claimed onset 
during his service.  The only abdominal disorder diagnosed 
during the Veteran's service was muscle strain.  There is no 
indication that the Veteran was diagnosed with a hernia at 
any time during his service.  Moreover, no further treatment 
was shown for abdominal pain until the Veteran was diagnosed 
with a hernia in September 2000, nearly 30 years after his 
service.  At that time, the Veteran reported that he was 
diagnosed with the hernia during his military service 
although, as noted, the Veteran's service treatment records 
demonstrate that this was not the case.  The Board notes that 
a lengthy lapse of time between discharge from service and 
any medical diagnosis of, or treatment for, a claimed 
disability is a factor that weighs against any claim for 
service connection.  See Maxson v. West, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

The November 2006 VA examination indicates that the Veteran 
no longer has a hernia but nonetheless seems to experience 
residual "phantom" pains in his abdominal area.  
Additionally, treatment records indicate that the Veteran 
also developed colon polyps which had to be surgically 
removed.  

The VA examiner, who was the only medical professional to 
directly address the etiology of the Veteran's current 
abdominal pain, opined that it was not present in, or related 
to, the Veteran's service.  Rather, as noted above, the 
examiner opined that the Veteran's hernia was unrelated to 
the muscle spasm that was diagnosed in service, insofar as 
there is no diagnosis of a hernia anywhere in the Veteran's 
service treatment records, including his separation 
examination, and the Veteran was able to engage in physical 
labor after service prior to being diagnosed with a hernia 
nearly 30 years later.  

While the Veteran's psychiatrist opined that "most" of the 
Veteran's physical problems dated back to his service, the 
psychiatrist did not specifically mention the Veteran's 
abdominal pain, nor did he provide any rationale for his 
opinion other than to opine that the Veteran had "numerous 
physical complaints" that were documented in service.  
Similarly, while a nurse opined that the Veteran was likely 
exposed to some type of environmental toxins in service, 
which she believed caused him to develop various physical 
problems, she likewise did not specifically mention the 
Veteran's hernia or abdominal pain.  In any event, there is 
no objective evidence that the Veteran was exposed to any 
dangerous chemicals or environmental toxins during his 
service.

The Board notes that when it is evaluating the weight of 
medical evidence, it is guided by the principle that the 
probative value of a medical opinion largely rests upon the 
extent to which such opinion is based upon a thorough 
evaluation of the Veteran's medical history, including but 
not limited to the medical evidence contained in the claims 
file.  See, e.g. Miller v. West, 11 Vet. App. 345, 348.  
Although VA may not discount a medical opinion merely because 
a health care practitioner did not review the claims file, 
the Board may examine the factual foundation of a medical 
opinion, including whether the physician had access to 
relevant information of record.  Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 303-304 (2008).  Further, an opinion that 
is speculative has limited probative value.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127-128 (quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion that a 
particular event "may" have led to the Veteran's disability 
is too speculative to establish a causal relationship)).  

In this regard, the Board finds that the opinion of the VA 
examiner who examined the Veteran's abdomen is more probative 
than those of the VA psychiatrist and the private nurse, to 
the extent that the latter opinions can even be construed as 
expressing any opinion as to the etiology of the Veteran's 
abdominal pain.  

Moreover, the Veteran's own belief that his hernia onset 
during his service is not probative evidence.  While the 
Veteran is competent to report observable symptoms, such as 
experiencing pain, there is no evidence that he has the 
training experience, or credentials necessary to render an 
expert opinion as to the etiology of a medical disorder.  
See, e.g. Wallin v. West, 11 Vet. App. 509, 514 (1998).  See 
also, e.g., Espiritu v. Derwinski,  2 Vet. App. 492, 494-495 
(1992).  In any event, the Board further notes that the 
Veteran has been inconsistent over time concerning the onset 
of his various physical disabilities, decreasing the 
credibility of his assertions.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, service connection for a 
disorder manifested by abdominal pain is denied.

	ii)  Sleep Apnea

The evidence does not show that the Veteran's mild sleep 
apnea, to the extent that it currently exists (the most 
recent testing having been done in 1995) onset during, or is 
related to, the Veteran's military service.  

While the Veteran complains that he was often tired since 
service, he lacks the expertise to opine that this was caused 
by sleep apnea.  Although the Veteran is competent to report 
his observable symptoms, there is no evidence that he has the 
requisite training or credentials to provide an expert 
opinion diagnosing, or explaining the etiology of, any 
medical condition.  See, e.g. Wallin 11 Vet. App. at 514; 
Espiritu v. Derwinski,  2 Vet. App. at 494-495.

The Veteran was not diagnosed with sleep apnea until 
approximately 25 years after his service and the disorder was 
at that time assessed to be mild.  The Veteran's service 
treatment records do not show treatment for recurrent sleep 
difficulties; rather they show only one complaint of 
somnolence which was determined to have been caused by a side 
effect of a cold medicine that was prescribed to the Veteran.  
Additionally, the only medical professional to provide an 
opinion explicitly addressing the etiology of the Veteran's 
sleep disorder was the VA examiner who performed the 
examination of the Veteran with regard to this disorder in 
November 2006.  He opined that there was no evidence that the 
Veteran's sleep apnea was related to his military service.  
To the extent that the vague statements of the psychiatrist 
who examined the Veteran in November 2006 and the nurse who 
submitted various letters on the Veteran's behalf can be read 
to address his claim of sleep apnea, although this disorder 
is not specifically mentioned by either, their opinions are 
less credible than those of the VA examiner for the same 
reasons discussed with respect to the Veteran's claim for 
service connection for a disorder characterized by abdominal 
pain.  

The Board considered the benefit of the doubt doctrine.  
However, the weight of the evidence is against the Veteran's 
claim.  See, e.g., 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b). 

	iii) Myofascial Pain Syndrome/Fibromyalgia

The evidence does not show that the Veteran's currently 
diagnosed fibromyalgia, also diagnosed, at times, as 
myofascial pain syndrome, is related to his military service.

As noted above, there is no mention of myofascial pain 
syndrome or fibromyalgia during the Veteran's service.  
Again, the VA examiner who examined the Veteran with respect 
to this disorder opined that it was unrelated to the 
Veteran's service insofar as there is no evidence of this 
disorder in the Veteran's service treatment records or 
separation examination and there was no diagnosis of, or 
treatment for, myofascial pain syndrome or fibromyalgia until 
1995, approximately 25 years after the Veteran's service.  As 
previously noted, the lengthy lapse between the Veteran's 
service and the diagnosis of this disorder strongly weighs 
against the Veteran's claim.  See Maxson, 230 F.3d at 1333.

While the Board acknowledges that the Veteran provided a note 
from a registered nurse who opined that the Veteran's 
fibromyalgia was related to his service, she provided no 
rationale for her opinion in this regard.  Furthermore, it 
was unclear whether this nurse actually examined the Veteran 
or what, if any, documents she reviewed in forming her 
opinion in this regard.  In contrast, the VA examiner 
reviewed the claims file, which included the Veteran's 
service treatment records and post-service treatment records, 
and explained that these records did not show any indication 
of fibromyalgia until many years after the Veteran's service.  
Thus, the Board finds that the VA examiner's opinion is more 
probative.  See Nieves-Rodriguez, 22 Vet. App. at 303-304.   

The Board further acknowledges that the Veteran claims that 
he experienced general malaise since his service and provided 
various lay statements indicating that the Veteran seemed to 
be in generally poor health after service.  However, none of 
these lay statements demonstrate that the Veteran had 
fibromyalgia or myofascial pain syndrome until 1995.  As 
previously noted, laypersons do not have the expertise to 
diagnose medical disorders such as fibromyalgia and/or 
myofascial pain syndrome.  See, e.g. Wallin 11 Vet. App. at 
514; Espiritu v. Derwinski,  2 Vet. App. at 494-495.

The Board considered the benefit of the doubt doctrine.  
However, the weight of the evidence is against the Veteran's 
claim.  See, e.g., Gilbert 1 Vet. App. at 55; 38 U.S.C.A. § 
5107(b). 

		iv)  Low Back Disability

The evidence does not show that the Veteran's low back 
disability is related to his service.  

At the outset, the Board notes that the Veteran has been 
inconsistent concerning the onset of his claimed low back 
pain.  During his service, and at times thereafter, he 
claimed that he had a back disorder that preexisted his 
service and was aggravated thereby.  At other times, he 
claimed that his back problems began in service and, at still 
other times, he dated the onset of his back problems to a 
1987 workplace accident. 

While the Veteran's service treatment records show that he 
complained of back pain on two instances, the only diagnosis 
given was back strain.  The Veteran's back was examined and 
x-rayed in connection with his separation examination and no 
abnormalities were found.  Rather, the impression was a 
normal spine.

The first evidence of a spinal abnormality occurred in 1987, 
after the Veteran injured his back at work.  At that time, 
the Veteran was found to have a herniated nucleus pulposis.  
While the Veteran alleges that he was told that this was an 
old injury that was unrelated to the 1987 work related 
accident, there was no evidence of this in the Veteran's 
treatment records.  Moreover, when the Veteran was examined 
by VA in December 2006, this condition no longer existed.  
Rather, the only spinal abnormality consisted of degenerative 
changes that the examining orthopedic surgeon opined were 
consistent with the Veteran's age.  The VA examiner 
specifically noted that the radiological findings were 
inconsistent with the Veteran's having experienced a serious 
back injury during his service because, had that occurred, 
much more significant findings would have been shown on the 
Veteran's x-ray.  Also notable was the opinion of the 
Veteran's VA treatment provider who opined that there seemed 
to be a psychological component to the Veteran's back pain 
insofar as his complaints were inconsistent with the 
objective findings.

The Board acknowledges that the VA psychiatrist who examined 
the Veteran and a private nurse opined that the Veteran's 
back problems are related to his military service.  The Board 
finds the opinion of the VA orthopedic surgeon who examined 
the Veteran more persuasive.  It is unclear whether the nurse 
who provided a letter on the Veteran's behalf actually 
examined the Veteran or had access to the radiological 
studies relied upon by the VA examiner or whether she 
reviewed all of the Veteran's treatment history as documented 
in the claims file.  Notably, the VA orthopedic surgeon 
specifically commented on the nurse's opinion, finding that 
it was incompatible with the findings on the objective 
radiological studies that were performed in connection with 
the VA examination.  With respect to the opinion of the 
psychiatrist who examined the Veteran, the Board notes that 
the psychiatrist's opinion as to the etiology of the 
Veteran's back disorder was made in the context of a 
psychiatric, rather than a physical, examination.  There is 
no evidence that the psychiatrist examined the Veteran's back 
or reviewed any current radiological studies of his back as 
did the orthopedic examiner.  Moreover, the Board notes that 
the orthopedic surgeon presumably has greater experience in 
the diagnosis and treatment of back disorders than does the 
psychiatrist, given these physicians' respective medical 
specialties.

The Board further acknowledges that the Veteran submitted a 
written statement from a private doctor to the effect that 
the Veteran's back disorder could "plausib[ly]" have onset 
during his military service.  This opinion is unduly 
speculative insofar as it does not indicate that it is at 
least as likely as not that the Veteran's back problems are 
related to his military service.  An opinion that is 
speculative has limited probative value.  See, e.g., Bostain 
v. West, 11 Vet. App. 124, 127-128 (quoting Obert v. Brown, 5 
Vet. App. 30, 33 (1993) ( a medical opinion that a particular 
event "may" have led to the Veteran's disability is too 
speculative to establish a causal relationship)).  
Additionally, while the letter indicates that the Veteran 
provided some service treatment records for this physician's 
review, it is unclear whether she had all of the medical 
evidence contained in the claims file, including the 
documents pertaining to the Veteran's 1987 work related back 
injury and the separation examination showing that the 
Veteran had a normal back at the time of his separation from 
military service.  Certainly, this physician does not 
reference or explain either the separation examination or the 
post-service back injury.

As with the Veteran's other disabilities, while he is 
competent to report that he experienced back pain since 
service, and the various other persons who submitted lay 
statements on his behalf are competent to report that the 
Veteran complained of back pain, none of these persons is 
competent to provide an expert opinion as to the etiology of 
the Veteran's current DDD of the lumbar spine.  See, e.g. 
Wallin 11 Vet. App. at 514; Espiritu v. Derwinski,  2 Vet. 
App. at 494-495.

The Board considered the benefit of the doubt doctrine.  
However, the weight of the evidence is against the Veteran's 
claim.  See, e.g., Gilbert 1 Vet. App. at 55; 38 U.S.C.A. § 
5107(b). 

                                  iv) Lay Statements and 
Letters

The Board has carefully reviewed all the lay statements 
submitted by and on behalf of the Veteran.  He has been 
consistent concerning the onset of these disorders in 
service.  Unfortunately this is not confirmed by the evidence 
on file.  He has reported that he was treated for meningitis 
during service.  This is not confirmed by the evidence of 
service.  He complained of back pain in service with only 
acute findings.  It is considered significant that there are 
years between the first pertinent findings and separation 
from service.  When first seen for back pathology, he 
reported a fairly recent onset, not that it had existed since 
service.  In fact is seems highly unlikely that these 
disorders would have existed from separation from service 
until the first findings were made without other trips to 
undergo medical treatment.

Many of the other lay statements are general in nature and do 
not support that any of the claimed disorders were existent 
from service.  Again, credible evidence shows they were not.  
Thus the lay statements are not deemed credible on the 
principal legal/medical matters and do not provide a basis 
for granting these claims.


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a disorder manifested by abdominal 
pain is denied.

Service connection for sleep apnea is denied.

Service connection for a disorder variously diagnosed as 
myofascial pain syndrome or fibromyalgia is denied.

Service connection for a low back disorder is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


